                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

IN RE:

MOREAUX TRANSPORTATION                                                       CASE NO. 20-20384
SERVICES, INC.

       DEBTOR                                                  CHAPTER 11, SUBCHAPTER V

                        DECLARATION OF JOHN BAUMGARTNER

       Pursuant to section 329(a) of Title 11 of the United States Code as amended by the

Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (the “Bankruptcy Code”) and

Rules 2014 and 2016(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

John Baumgartner hereby states the following:

1.     I submit this Declaration in support of the above-referenced Debtor’s Application for

Order Authorizing Retention and Employment of Stout Risius Ross, LLC as Financial Advisor to

the Debtor (the “Application”).

2.     I am a Managing Director in the Disputes, Compliance & Investigations Group at Stout

Risius Ross, LLC (“Stout”). Stout is a leading advisory firm with offices in sixteen (16) U.S. cities

specializing in, among other things, management consulting, dispute advisory, transaction

opinions, financial and operational restructuring, and capital raising.

3.     The Debtor proposes to retain Stout to provide professional services set forth in the

Application.

4.     To the best of my knowledge based on the information provided by the Debtor to Stout,

and except as expressly set forth herein, neither I nor any member nor employee of Stout, nor the

company itself, in so far as I have been able to ascertain, has any disqualifying connection with

the Debtor, its creditors, or any other party-in-interest in the Debtor’s bankruptcy case or its



                                                                                                        EXHIBIT
      20-20384 - #25-1 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit A Pg 1 of 3                          A
respective attorneys or other professionals, or any employee of the Office of the United States

Trustee, with respect to the matters in which they are to be employed.

5.     In accordance with Bankruptcy Code Section 327(a), neither I, nor any member or

employee of Stout, nor the company itself, represents, will represent, holds or will hold any interest

adverse to the Debtor or its estate with respect to the matters upon which Stout is proposed to be

engaged.    Notwithstanding the foregoing, it should be noted that (a) Stout may serve as

professional persons in other matters, wholly unrelated to the Debtor or this case, in which

attorneys, accountants and other professional persons retained by the Debtor, creditors or other

parties-in-interest have also been engaged, (b) certain creditors of the Debtor may also have been

creditors of other companies represented by Stout in matters wholly unrelated to the Debtor in this

case, and (c) Stout professionals may have previously served as financial advisors to entities

wholly unrelated to the Debtor in which directors, officers and equity holders of the Debtor have

been involved as directors, officers or equity holders.

6.     The Debtor has agreed to compensate and reimburse Stout for fees and direct expenses

incurred as set forth in the Application.

7.     This compensation agreement is consistent with arrangements entered into by Stout for

similar services provided for clients such as the Debtor for representations of the type and

complexity described in the Application.

8.     Subject to the Court’s approval, and in accordance with section 328(a) of the Bankruptcy

Code, Stout intends to be compensated on an hourly basis (“Hourly Fee”) for any Financial

Advisory Services (“FAS”) requested by Debtor and more fully described in the Application and

Engagement Letter attached as Exhibit “B” to the Application.




      20-20384 - #25-1 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit A Pg 2 of 3
9.     In addition to the Hourly Fee, it is agreed that the Debtor, upon Stout’s request, shall

reimburse Stout for its reasonable out-of-pocket expenses incurred from time to time in connection

with the services to be rendered, including: (a) reasonable travel expenses; (b) duplicating charges

(including graphic design charges); (c) on-line service charges (including data room charges); and

(d) messenger and delivery services, meeting services, and long-distance telephone and facsimile

charges. Stout will charge the Debtor for these expenses in a manner and at rates consistent with

charges made generally to other clients of Stout.

10.    Stout will comply with all of the requirements of the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules and any orders of this Court with respect to fee and expense reimbursement

applications of professionals employed by the bankruptcy estate.

11.    Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct to the best of my knowledge, information and belief.



       Executed on September 29, 2020.


                                     /s/ John Baumgartner
                                         John Baumgartner




      20-20384 - #25-1 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit A Pg 3 of 3
